Title: From George Washington to United States Senate, 30 December 1796
From: Washington, George
To: United States Senate


                        
                            Gentlemen of the Senate, 
                            United States December 30th 1796.
                        
                        I nominate Charles Marsh, of Vermont, to be Attorney for the United States in
                            the District of Vermont; vice Amos Marsh, resigned. and Joseph Cloud, of the State of
                            Delaware, to be Melter & Refiner at the Mint of the United States.
                        
                            Go: Washington
                            
                        
                    